CONFIDENTIAL TREATMENT REQUESTED BY HARVEST CAPITAL STRATEGIES, LLC PURSUANT TO 17 C.F.R. § 200.83: HC CTR 04/11/16 O L S H A N PARK AVENUE TOWER●65 EAST 55TH STREET ●NEW YORK, NEW YORK 10022 TELEPHONE: 212.451.2300● FACSIMILE: 212.451.2222 EMAIL: AFREEDMAN@OLSHANLAW.COM DIRECT DIAL: 212.451.2250 April 11, 2016 CERTAIN PORTIONS OF THIS LETTER HAVE BEEN OMITTED FROM THE VERSION FILED VIA EDGAR. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS. INFORMATION THAT WAS OMITTED IN THE EDGAR VERSION HAS BEEN NOTED IN THIS LETTER WITH A PLACEHOLDER IDENTIFIED BY THE MARK “[***]”. VIA EDGAR AND EMAIL Christina Chalk Senior Special Counsel Office of Mergers and Acquisitions United States Securities and Exchange Commission Division of Corporation Finance Mail Stop 3628 treet, N.E. Washington, D.C. 20549 Re: Green Dot Corporation PREC14A filed on April 1, 2016 File No. 1-34819 Dear Ms. Chalk: We acknowledge receipt of the comment letter of the Staff (the “Staff”) of the U.S. Securities and Exchange Commission (the “Commission”), dated April 9, 2016 (the “Staff Letter”), with regard to the above-referenced Preliminary Proxy Statement filed by Harvest Capital Strategies, LLC (“Harvest”) on April 1, 2016 (the “Proxy Statement”)with respect to Green Dot Corporation (“Green Dot” or the “Company”).We have reviewed the Staff Letter with our client, and provide the following responses on Harvest’s behalf.For ease of reference, the comments in the Staff Letter are reproduced in italicized form below.Terms that are not otherwise defined have the meanings ascribed to them in the Proxy Statement. Because of the sensitive nature of certain information contained herein, this submission is accompanied by a request for confidential treatment for selected portions of this letter.Harvest has filed a separate letter with the Office of Freedom of Information and Privacy Act Operations in connection with the confidential treatment request, pursuant to Rule 83 of the Commission’s Rules on Information and Requests, 17 C.F.R. § 200.83.For the Staff’s reference, we have enclosed a copy of Harvest’s letter to the Office of Freedom of Information and Privacy Act Operations as well as a copy of this correspondence, marked to show the portions redacted from the version filed via EDGAR and for which Harvest is requesting confidential treatment. O L S H A N F R O M E W O L O S K Y L L P WWW.OLSHANLAW.COM April 11, 2016 Confidential Treatment Requested By Harvest Capital Strategies, LLC Page 2
